PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of				:
WIDGE, ALIK S., et al.			:
Application No.:  15/305,551			:	DECISION ON PETITION
Filing Date:  October 20, 2016		:
Attorney Docket No.: 125141.01766 

This is a decision on the petition under 37 CFR 1.137(a), filed February 23, 2021, to revive the above named application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of  Jack M. Cook, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The application became abandoned for failure to timely file a proper reply to the Final Office action mailed October 30, 2017, which set a three (3) month shortened statutory period for reply.  A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned by statute on April 11, 2018. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on April 11, 2018.  The Office did not mail a Notice of Abandonment. The above named application was issued Patent No. 10,758,174 on September 01, 2020.

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on July 21, 2020; (2) the petition fee set forth in 37 CFR 1.17(m), the fee of $1,050; and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision and the application is restored to patented status.

Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.


/Dale A. Hall/Paralegal Specialist, OPET